              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:19-cr-00010-MR-WCM-3


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                        ORDER
                                )
JOSE ENCISO ESPINO,             )
                                )
                   Defendant.   )
_______________________________ )


      THIS MATTER is before the Court on the Defendant’s Motion to Seal

Addendum to Position Re: Sentencing; Exhibits [Doc. 52].

      The Defendant, through counsel, moves the Court for leave to file an

Addendum [Doc. 53] under seal in this case. For grounds, counsel states

that the addendum contains detailed sensitive information. [Doc. 52].

            Before sealing a court document, the Court must “(1) provide

public notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In the present
case, the public has been provided with adequate notice and an opportunity

to object to the Defendant’s motion. The Defendant filed his motion on

September 19, 2019, and it has been accessible to the public through the

Court’s electronic case filing system since that time. Further, the Defendant

has demonstrated that the memorandum contains sensitive information

concerning the Defendant and that the public’s right of access to such

information is substantially outweighed by the Defendant’s competing

interest in protecting the details of such information. See United States v.

Harris, 890 F.3d 480, 492 (4th Cir. 2018). Finally, having considered less

drastic alternatives to sealing the document, the Court concludes that sealing

of the Addendum is necessary to protect the Defendant’s privacy interests.

      Upon review of the Defendant’s Addendum, the Court finds that the

Addendum contains case material and information of the nature that is

ordinarily sealed and appropriate to be shielded from public access. See

United States v. Harris, 890 F.3d at 492.

      Accordingly, the Defendant’s Motion to Seal is granted, and counsel

shall be permitted to file an Addendum under seal.

      IT IS, THEREFORE, ORDERED that the Defendant’s Motion to Seal

Addendum to Position Re: Sentencing; Exhibits [Doc. 52] is GRANTED, and




                                      2
the Defendant’s Addendum [Doc. 53] shall be filed under seal and shall

remain under seal until further Order of the Court.

     IT IS SO ORDERED.            Signed: September 27, 2019




                                       3
